DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yachida et al. (US 2016/0216521) in view of Funabiki et al. (US 2016/0327402)
	Regarding claim 1:
	Yachida discloses:
A control device (Fig. 1) for controlling a display of an image to be displayed at a position where the image is overlapped on an environment outside a moving body from a view of an occupant of the moving body (shown in, e.g., Fig. 2, 3, etc.), the control device comprising:
processing circuitry configured to
determine a plurality of types of objects to be displayed, the objects to be displayed including a first object indicating a current speed of the moving body, a second object indicating a route from a current location of the moving body to a destination location, and a third object indicating a physical object in the path of the moving body (paragraphs 25-26: as seen in, e.g., Fig. 2, it’s showing the speed, “a guide route picture,” and as shown in Fig. 3 a warning for a physical object – the car in front),
determine a priority for each type of object of the plurality of objects (as per paragraph 39: priority is based on the behavior of the vehicle, or as further shown Fig. 10: it determines whether pictures K1, K3, etc. are to be displayed based on speed and distance so it prioritizes some over others in certain situations),
set a brightness value according to priority of each of types of objects (as per, e.g., paragraph 39: “can lower (including not displayed) the luminance and brightness…”);
the brightness value for each of types of objects based on a brightness outside the moving body; (paragraph 39: “based on peripheral illuminance information”) and
control a display to switch a display mode between a first case and a second case, the first case being for displaying at least a part of the image including a first type of object with a first brightness and in a first display mode (e.g., Fig. 2: it shows the guide route picture V1a), and the second case being for displaying at least a part of the image with a second type of object with a second brightness and in a second display mode (as per Fig. 3: collusion alert picture V1c; where these two will have different brightness because the visibility is lowered the further it is, as per paragraph 58).
Yachida does not disclose:
that the priority for each type of object of the plurality of objects is determined
“in accordance with a distance of the moving body from an intersection indicated in the route.”
Funabiki discloses changes the brightness of an object in accordance with a distance of the moving body from an intersection indicated in the route (paragraph 95).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Yachida that the priority for each type of object of the plurality of objects is determined in accordance with a distance of the moving body from an intersection indicated in the route, as suggested by Funabiki.
The rationale is as follows:
Yachida and Funabiki are directed to the same field of art.
Yachida already sets priorities and changes the brightness based on circumstances outside the vehicle. Funabiki simply shows that this should include the distance to an intersection. One of ordinary skill could have included this with predictable results.
Regarding claim 4:
Yachida in view of Funabiki discloses:
wherein the display part switches between the first case and the second case in response to a moving state of the moving body, the first case being for displaying at least the part of the image with the first brightness and in the first display mode, and the second case being for displaying at least the part of the image with the second brightness and in the second display mode (e.g., Yachida Fig. 10: it bases on acceleration, etc., but also Funabiki paragraph 95 as discussed).
Regarding claim 16:
Yachida in view of Funabiki discloses:
A display device, comprising: the control device of claim 1 (as already discussed).
Regarding claim 17:
Yachida in view of Funabiki discloses:
A display system, comprising: the display device as claimed in claim 16; and a brightness sensor configured to detect brightness outside a moving body (as already discussed). 
Regarding claim 18:
Yachida in view of Funabiki discloses:
A moving body, comprising: a frame (Yachida Fig. 5), and the display device of claim 16 (the vehicle, as already discussed).
Regarding claims 19-20:
All elements positively recited have already been discussed with respect to earlier rejections. No further elaboration is necessary. 
	Regarding claim 21:
Yachida in view of Funabiki discloses:
	wherein the processing circuitry determined the priority for each type of object of the plurality of objects according to a movement state of the moving body (as per Fig. 10).
	Regarding claim 22:
	All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.


Claim 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yachida in view of Funabiki, and further in view of Oeda et al. (JP 2005-138800; machine translation relied upon).
Regarding claim 2:
Yachida in view of Funabiki discloses:
wherein the processing circuitry is further configured to
determine a brightness of at least the part of the image based on the brightness outside the moving body (Yachida paragraph 39).
Yachida in view of Funabiki does not disclose that it is configured to:
“control a display to display at least the part of the image with the first brightness and in the first display mode, in a case that the brightness is less than or equal to a predetermined threshold, and
“control the display to display at least a part of the image with the second brightness less than or equal to the predetermined threshold and in the second display mode emphasized more than the first display mode for the occupant, in a case that the brightness is greater than the predetermined threshold.”
Oeda discloses a processor configured to:
control a display to display at least the part of the image with the first brightness and in the first display mode, in a case that the brightness is less than or equal to a predetermined threshold, and (paragraph 17), and 
control the display to display at least a part of the image with the second brightness less than or equal to the predetermined threshold and in the second display mode emphasized more than the first display mode for the occupant, in a case that the brightness is greater than the predetermined threshold (paragraph 23). 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Yachida in view of Funabiki the elements taught by Oeda.
The rationale is as follows:
Yachida, Funabiki, and Oeda are directed to the same field of art.
Yachida already discloses that the brightness is used to set the image luminance, but doesn’t discuss thresholds, or state that the second display mode occurs based on the brightness – instead it is based on, e.g., the speed or position of elements outside the vehicle, or on distance to a turn as per Funabiki. But Oeda discloses the brightness alone can be a reason to change part of the emphasis, so from Oeda there is a “second display mode” with blinking control. This is a known improvement that one of ordinary skill in the art could have included with predictable results.
Regarding claim 3:
Yachida, etc., discloses:
wherein the predetermined threshold is one of a value corresponding to an upper limit of brightness which a display device is able to display and a value defined as the upper limit (Oeda paragraph 17). 
Regarding claims 5:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.


Claims 7-8 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yachida in view of Funabiki and Oeda, and further in view of Aoki et al. (US 2017/0253182)
Regarding claim 7:
Yachida, etc., discloses a control device as discussed above.
Yachida, etc., does not disclose:
“wherein the second display mode corresponds to a display mode for displaying an area inside at least the part of the image with the second brightness and displaying pixels in a color similar to that of an outline of the part of the image in a peripheral area of at least the part of the image.”
Aoki discloses:
wherein the second display mode corresponds to a display mode for displaying an area inside at least the part of the image with the second brightness and displaying pixels in a color similar to that of an outline of the part of the image in a peripheral area of at least the part of the image (e.g., Fig. 5D; paragraph 111).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to include in Yachida in view of Funabiki and further in view of Oeda the elements taught by Aoki.
The rationale is as follows:
Yachida, Funabiki, Oeda and Aoki are directed to the same field of art.
This is an additional way to emphasize or highlight a head-up display image. One of ordinary skill in the art could have included it with predictable results in order to further improve the display.
Regarding claim 8:
All elements positively recited have already been identified with respect to earlier rejections. No further elaboration is necessary.
Regarding claim 10:
Yachida, etc. discloses:
wherein the second display mode corresponds to a display mode, which displays the area inside at least the part of the image with the second brightness, and which displays pixels in a color similar to that of an outline of the part of the image with applying at least one of brightness lower than the second brightness or density lower than the area inside at least the part of the image in a peripheral area of at least the part of the image (follows from Aaoki paragraph 111).
Regarding claim 11:
Yachida, etc. discloses: 
wherein in accordance with the second display mode, the processing circuitry controls the display to switch brightness of at least the part of the image between the second brightness and a value smaller than that of the second brightness (the color is “deep” and “lighter” as per Aoki paragraph 111).
Regarding claim 12:
Yachida, etc., discloses:
wherein in accordance with the second display mode, the processing circuitry controls the display to operate in one or more of a display mode for thickening a line width of a character corresponding to at least the part of the image, a display mode for bordering an outline of at least the part of the image, a display mode for changing a color tone of at least the part of the image, and a display mode for enlarging at least the part of the image (as in Aoki Fig. 5B). 
Regarding claim 13:
Yachida, etc., discloses:
wherein the processing ciruictry sets brightness of at least the part of the image for guiding a change of a traveling direction to be higher at a current location of the moving body being a second point before a predetermined distance from a first point, the first point being a point at which the traveling direction of the moving body changes in a route from the current location of the moving body to a predetermined destination (as in Aoki Fig. 2, where Aoki discusses this in terms of color but of course the different colors will have a different “brightness”).
Regarding claim 14:
Yachida, etc., discloses: 
wherein the image includes a first object for guiding the change of the traveling direction and a second object indicating the second point; and the processing circuitry is further configured to control the display to display the second object at a position overlapping the second point in an environment outside the moving body in response to the current location of the moving body being a point before the second point in the route; and control the display to display the second object at a position corresponding to a position of the first object in response to the current location of the moving body ahead of the second point in the route (as seen in Aoki Figs. 4A-4C, etc., where the “objects” are the lines indicating the road).
Regarding claim 15:
Yachida, etc., discloses: 
wherein: the image includes a first object of a first type and a second object of a second type; and the display part is configured to control the display to display the second object of the second type with the first brightness in response to brightness of the first object being less than a first threshold, and display the second object of the second type with a third brightness being lower than the first brightness in response to the brightness of the first object of the first type being not less than the first threshold (this follows from Oeda and Aoki as already discussed – this is just the brightness combined with the highlighting of Aoki). 
Response to Arguments
Applicant's arguments filed 24 March 2022 have been fully considered but they are not persuasive.
Applicant argues (starting on page 9) that Yachida does not disclose every element of the amended claims. This argument (really getting into it on page 10) is really that Yachida does not disclose setting the priority based on the distance to an intersection included in the route.
	The Examiner agrees this is not disclosed by Yachida. However, changing the brightness (which is what the priority of the claim is used for) based on the distance to an intersection included in the route is taught by the newly cited Funabiki as discussed above. Therefore applicant’s arguments are not persuasive in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RAY LAMB whose telephone number is (571)272-5264. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LAMB/Primary Examiner, Art Unit 2694